PER CURIAM.
We affirm, holding that the trial court properly entered final summary judgment in favor of appellees on appellants’ claims for breach of contract and fraudulent inducement. See Faro v. Romani, 641 So.2d 69, 71 (Fla.1994) (holding “when an attorney withdraws from representation upon his own volition, and the contingency has not occurred, the attorney forfeits all rights to compensation.”).
We likewise affirm the trial court’s orders denying each party’s motion for sanctions pursuant to section 57.105, Florida Statutes (2010), finding no abuse of discretion in the trial court’s determinations.
Affirmed.